ORDER

PER CURIAM.
Karlos D. Culberson appeals from a sentence and judgment of conviction for first-degree murder, armed criminal action, and resisting arrest. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *372affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2015).